Exhibit 10.17

 

August 19, 2013

 

Executive Director

The Port Authority of NY & NJ

225 Park Ave. South, 19th Floor

New York, NY. 10003

(212) 435-7000

 

VIA FEDEX AND EMAIL

 

Re:                             Renewal Term Extension Notice —
Telecommunications Network Access Agreement

 

To Whom It May Concern,

 

Reference is made to that certain Telecommunications Network Access Agreement
dated August 26, 1999 (as may have been amended and supplemented from time to
time, the “Agreement”), by and between New York Telecom Partners, LLC (“NYTP”),
and the Port Authority of New York and New Jersey (the “Port Authority”)
pursuant to which the Port Authority granted NYTP the right to install, operate
and maintain wireless telecommunications network access systems at certain Port
Authority facilities.

 

Section 34 of the Agreement grants NYTP the right to extend the term of the
Agreement for a period commencing on the day following the expiration date of
the Initial Term (as defined in the Agreement) and continuing through the date
preceding the tenth (10th) anniversary of the expiration date of the Initial
Term (the “Extra Term”) by providing notice to Port Authority, at least one year
but not more than 18 months prior to the expiration date of the Initial Term.

 

Pursuant to Section 34 of the Agreement, NYTP hereby gives proper written notice
to Port Authority of the exercise of its right to extend the Term of the
Agreement for the Extra Term.

 

Please don’t hesitate to contact me if you have any questions or concerns.

 

Sincerely,

 

/s/ Peter Hovenier

 

Peter Hovenier

 

on behalf of

 

New York Telecom Partners

 

 

Cc:          Joseph J. Seymour (Port Authority)

Ronald M. Senio, Law Department (Port Authority)

Thomas A. Ternquist, Manager, Commercial Wireless & Fiber Services (Port
Authority)

 

--------------------------------------------------------------------------------